DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3, 5-10, 12-17, and 19-23 are pending in the application with claims 15-17 and 19-20 withdrawn. Claims 1, 3, 5-10, 12-14, and 21-23 are examined herein.

Response to Arguments
Applicant's arguments filed 05/17/2021 have been fully considered and are partially persuasive. 

Applicant’s amendments to the claims overcome the claim objections of record.

Applicant’s arguments with respect to the prior art rejections have been fully considered, but they are directed towards newly added claim limitations and are therefore addressed in the rejections below. 

Applicant's argument regarding the combination of Santucci and Baranov is unpersuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Santucci discloses a nuclear fuel element having a first region of poison material and nuclear fuel material surrounding a second region of nuclear fuel material; Baranov establishes a nuclear 

Claim Objections
Claim 9 is objected to because of the following informalities: “at least partially surrounding peripheral region” should recite “at least partially surrounding the peripheral region”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claims 1, 3, 5-6, 9-10, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 4,668,468 (“Santucci”) in view of “Perspectives for practical application of the combined fuel kernels in VVER-type reactors” (“Baranov”).

Regarding claim 1, Santucci discloses (see Santucci, Figs. 1-2) a nuclear fuel element (18) for a nuclear reactor (Santucci, Fig. 2), comprising:
a body (10) (Santucci, Fig. 1) comprising:
	a first region (14) comprising a poison material and a nuclear fuel material (Santucci, Fig. 1, 4:28-31); 
	a second region (12) surrounded by the first region (Santucci, Fig. 1), the second region comprising the nuclear fuel material and being substantially free of the poison material (Santucci, 4:28-31). 



Baranov teaches a nuclear fuel pellet having a plurality of layers (Baranov, page 2, paragraph 3; “a single pellet which may be conditionally divided into N radial layers, each of them is characterized by its own parameters … or consists of different materials”) and further teaches the pellet having a peripheral layer comprising nuclear fuel material and being substantially free of poison material (Baranov, page 2, paragraph 1, page 4, paragraph 3).

It would have been obvious to a person having ordinary skill in the art before the effective filing date (“POSA”) to combine the peripheral layer of Baranov with the nuclear fuel element of Santucci because Baranov teaches that the peripheral layer of nuclear fuel material reduces fuel burn-up in the outer layer, therefore suppressing formation of a rim-layer (Baranov, page 2, paragraph 1, page 4, paragraph 3).

	The combination of Santucci-Baranov teaches the first region laterally between the second region and the third region (Santucci, Fig. 1; Baranov, page 2, paragraph 1, page 4, paragraph 3; Santucci teaches the first region surrounding the second region; Baranov teaches adding a peripheral third region; therefore the combination of Santucci-Baranov would result in Santucci’s first region laterally between Santucci’s second region and Baranov’s third region). 

Regarding claim 3
Regarding claim 5, Santucci in view of Baranov teaches the nuclear fuel element of claim 1. Santucci as combined with the peripheral layer of Baranov further teaches wherein a lateral dimension of the first region is equal to between about 7 percent and about 90 percent of a width of the body (Santucci, 3:50-53, 4:31-33; Baranov, page 4, paragraph 3; Santucci discloses the outer diameter of the first region may be 0.48 in and further teaches the diameter of the second region may be 40-75% of the diameter of the outer first region (0.19-0.36 in); Baranov teaches the thickness of the third region may be 500 µm (about 0.02 in); therefore, the combination of Santucci-Baranov would result in a width of the body of 0.35-0.69 in and a lateral dimension of the first region of 0.12-0.29 in, or about 17-83% of the width of the body, which falls within the claimed range). A POSA would have been motivated to combine Santucci and Baranov as discussed above with regards to claim 1.
 
Regarding claim 6, Santucci in view of Baranov teaches the nuclear fuel element of claim 1. Santucci further discloses wherein a longitudinal dimension of the first region is equal to between about 80 percent and about 90 percent of a height of the body (Santucci, Fig. 2; the height of Santucci’s region 14 is the same as the height of the body, which falls within the claimed range based on the standard for ascertaining the requisite degree of about 80-90% provided in [0021] of the instant Specification).

Regarding claim 9, Santucci discloses (see Santucci, Figs. 1-2) a nuclear fuel element (18) for use in a nuclear reactor (Santucci, Fig. 2), comprising:

an additional region (14) surrounding the additional region (Santucci, Fig. 1), the additional region comprising the poison material and the nuclear fuel material (Santucci, 4:28-31); and
a cladding material (16) (Santucci, Fig. 2).

Santucci does not disclose the nuclear fuel element further comprising a peripheral region surrounding the additional region.

Baranov teaches a nuclear fuel pellet having a plurality of layers (Baranov, page 2, paragraph 3; “a single pellet which may be conditionally divided into N radial layers, each of them is characterized by its own parameters … or consists of different materials”) and further teaches the pellet having a peripheral region comprising nuclear fuel material and being substantially free of poison material (Baranov, page 2, paragraph 1, page 4, paragraph 3).

It would have been obvious to a POSA to combine the peripheral region of Baranov with the nuclear fuel element of Santucci because Baranov teaches that the peripheral region reduces fuel burn-up in the outer layer, therefore suppressing formation of a rim-layer (Baranov, page 2, paragraph 1, page 4, paragraph 3).

	The combination of Santucci-Baranov teaches the cladding material at least partially surrounding the peripheral region (Santucci, Fig. 2; Baranov, page 2, paragraph 1, page 4, paragraph 3; Santucci teaches the cladding surrounds the nuclear fuel pellet; Baranov teaches adding a peripheral 

Regarding claim 10, Santucci in view of Baranov teaches the nuclear fuel element of claim 9. Santucci further discloses wherein the poison material comprises gadolinium oxide and the nuclear fuel material comprises uranium dioxide (Santucci, 8:29-48).

Regarding claim 14, Santucci in view of Baranov teaches the nuclear fuel element of claim 9. Santucci as combined with the peripheral layer of Baranov further teaches wherein a lateral dimension of the additional region is equal to between about 7 percent and about 90 percent of a lateral dimension of the body (Santucci, 3:50-53, 4:31-33; Baranov, page 4, paragraph 3; Santucci discloses the outer diameter of the additional region may be 0.48 in and further teaches the diameter of the central region may be 40-75% of the diameter of the outer additional region (0.19-0.36 in); Baranov teaches the thickness of the peripheral region may be 500 µm (about 0.02 in); therefore, the combination of Santucci-Baranov would result in a lateral dimension of the body of 0.35-0.69 in and a lateral dimension of the additional region of 0.12-0.29 in, or about 17-83% of the lateral dimension of the body, which falls within the claimed range). A POSA would have been motivated to combine Santucci and Baranov as discussed above with regards to claim 9.

Regarding claim 21, Santucci in view of Baranov teaches the nuclear fuel element of claim 1. Santucci as combined with the peripheral layer of Baranov further teaches a fuel element wherein the second region and the third region comprise substantially the same composition (Santucci, 1:19-22, 4:28-31, 5:64-6:15, claim 1; Baranov, page 2, paragraph 1, page 4, paragraph 3; Santucci further discloses the second region may comprise natural fuel material, suggesting uranium dioxide as the fuel .

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Santucci in view of Baranov further in view of US Publication No. 2011/0176650 (“Doerr”).

Regarding claim 13, Santucci in view of Baranov teaches the nuclear fuel element of claim 9, but does not teach wherein a longitudinal dimension of each of the central region and peripheral region is less than a height of the body.

Doerr teaches (see Doerr, Fig. 1) a nuclear fuel pellet (1) wherein a longitudinal dimension of a central region (generally 16) and a peripheral region (generally 12) is less than a height of the body (Doerr, Fig. 1).

It would have been obvious to a POSA to combine Doerr with Santucci-Baranov because Doerr teaches this configuration enables an axial thermal expansion of the fuel pellet and reduces the risks of chipping (Doerr, [0042], [0047]).

Claim(s) 7-8, 12, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Santucci in view Baranov further in view of US Patent No. 4,832,906 (“Aoyama”).

Regarding claims 7 and 8, Santucci in view of Baranov teaches the nuclear fuel element of claim 1, but does explicitly not teach a concentration of the poison material within the first region varies with a lateral distance from a central axis of the body.

Aoyama teaches (see Aoyama, Figs. 11a-11b) a nuclear fuel element (82f) comprising a poison material (gadolinia) wherein a concentration of the poison material within a fuel pellet varies with a lateral distance from a central axis of the body and wherein the concentration of the poison material increases as the lateral distance from the central axis of the body increases (Aoyama, Figs. 11a-11b).

It would have been obvious to a POSA to vary the concentration of the poison material in the first region of the nuclear fuel element of Santucci-Baranov as taught by Aoyama because Aoyama teaches this improves the economic efficiency of the fuel pellet (Aoyama, 5:59-6:3).

Regarding claim 12, Santucci in view of Baranov teaches the nuclear fuel element of claim 9, but does not explicitly teach wherein a concentration of the poison material relative to the nuclear fuel material within the additional region increases with increasing distance from a central axis body. 

Aoyama teaches (see Aoyama, Figs. 11a-11b) a nuclear fuel element (82f) containing a poison material (gadolinia) wherein a concentration of the poison material relative to the nuclear fuel material increases with increasing distance from a central axis of the body (Aoyama, Figs. 11a-11b).

A POSA would have found it obvious to modify the additional region of Santucci-Baranov to vary the concentration of the poison material as taught by Aoyama because Aoyama teaches this improves the economic efficiency of the fuel pellet (Aoyama, 5:59-6:3).
Regarding claim 22, Santucci in view of Baranov teaches the nuclear fuel element of claim 1, but does not teach wherein a greatest concentration of the poison material is at an interface between the first region and the third region. 

Aoyama teaches (see Aoyama, Figs. 11a-11b) a nuclear fuel element (82f) comprising a poison material (gadolinia) wherein a concentration of poison material increases as the lateral distance from the central axis of the body increases (Aoyama, Figs. 11a-11b).

A POSA would have found it obvious to modify the first region of Santucci-Baranov to vary the concentration of the poison material as taught by Aoyama because Aoyama teaches this improves the economic efficiency of the fuel pellet (Aoyama, 5:59-6:3).

The combination of Santucci-Baranov-Aoyama teaches wherein a greatest concentration of the poison material is at an interface between the first region and the third region (Santucci, Fig. 1; Baranov, page 2, paragraph 1, page 4, paragraph 3; Aoyama, Figs. 11a-11b; the combination of Santucci-Baranov-Aoyama would result in Baranov’s third, fuel region surrounding Santucci’s first, fuel and poison region, with the concentration of the poison material increasing towards the outer third region as taught by Aoyama). 

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Santucci in view Baranov further in view of US Patent No. 3,799,839 (“Fischer”).

Regarding claim 23, Santucci in view of Baranov teaches the nuclear fuel element of claim 1, but does not explicitly teach wherein a concentration of the poison material in the first region varies with a 
Early in life the gadolinium atoms in the interior of the fuel pellet are shielded by those at the periphery. The rate of absorption is therefore controlled to a certain extent by the outer surface area and gadolinium concentration in the proximity of the outer surface.

As the gadolinium is depleted, the absorbing surface will move from the periphery of the pellet to the interior. Since, as stated previously, reactivity control is necessary only early in the life of the fuel assembly, the gadolinia poison at the center of the pellet is an unnecessary burden to the reactivity of the assembly later in life.

In other words, Santucci provides a suggestion to vary the concentration of gadolinium in the fuel pellet from low to high as the distance from the center of the fuel pellet increases. 

Additionally, Fischer teaches (see Fischer, Fig. 12A) a nuclear fuel element comprising nuclear fuel material and poison material and further teaches axially varying the concentration of poison material within the nuclear fuel element (Fischer, Abstract, Fig. 12A, 7:47-63).

A POSA would have been motivated to apply the teachings of Fischer to vary the concentration of the poison material in the first region of Santucci-Baranov because Fischer teaches varying the concentration of poison material permits the control of excess reactivity and maintains a constant or stationary power distribution (Fischer, Abstract, 4:36-56, 7:47-63). Moreover, this modification is motivated by Santucci’s disclosure that gadolinium at the center of the fuel pellet is “an unnecessary burden” because “reactivity control is necessary only early in the life of the fuel assembly” and neutron absorption is controlled by “gadolinium concentration in the proximity of the outer surface” (Santucci, 5:44-55).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/J.K./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646